Citation Nr: 1023430	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the benefit sought 
on appeal.  The Veteran appealed that decision and the case 
was referred to the Board for appellate review.  

The Veteran testified at a Travel Board Hearing before the 
undersigned Veterans Law Judge in October 2006.  A transcript 
of that proceedings has been associated with the claim file.

This case was brought before the Board in January 2009, at 
which time the claim was remanded to allow the Appeals 
Management Center (AMC) to further assist the Veteran in the 
development of his claim.  The case is once again before the 
Board for appellate consideration of the issue on appeal. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a left shoulder disability.  Unfortunately, a remand is again 
required in this case.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to 
the RO/AMC for further action as described below.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability, that the claimed disability was incurred during 
active service, or, if the claimed disability pre-existed 
active service, that it was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran's service treatment records are entirely silent 
as to any diagnosis of or treatment for a left shoulder 
condition.  However, the Veteran reports that his left 
shoulder symptomatology dates back to 1964.  The Board notes 
that the Veteran is competent to testify as to certain 
symptoms which come to him through his senses, such as pain.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's claim of entitlement to service connection for 
bursitis of the shoulders was first denied in an August 1978 
rating decision.  December 2004 and October 2005 rating 
decisions declined to reopen the Veteran's claim, noting that 
private treatment records showed that the Veteran injured his 
left shoulder during a 1984 post-service fall, and finding 
that the Veteran had not submitted new and material evidence.  
The Veteran submitted a Notice of Disagreement (NOD) in 
November 2005.  The RO issued a Statement of the Case (SOC) 
in August 2006 and the Veteran filed a Substantive Appeal in 
September 2006.  

In April 2006 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  During that hearing the 
Veteran stated that he had a fall in 1984 and that he injured 
his shoulder and knee, but that he had been "an accident 
waiting to happen for 37 years..."  The Veteran also stated 
that his shoulder pain dated back to service.  

In January 2009 the Board reopened the Veteran's claim, 
granted entitlement to service connection for the Veteran's 
right shoulder disability and remanded the issue of 
entitlement to service connection for his left shoulder 
disability for further development.  A VA examination was 
requested and the Veteran was afforded his examination in 
July 2009.  At that time, the examiner stated that there was 
no evidence of a left shoulder problem in 1964 or during 
service and that he could find no evidence that the Veteran's 
present problem started in service.  Unfortunately, the 
examiner did not provide the requested opinion.  Furthermore, 
the examiner did not address the Veteran's contentions to 
have experienced left should pain in service.

The extent to which the Veteran's current left shoulder 
disability is etiologically related to his claimed pain in 
service is still unclear.  As such, the RO/AMC should return 
the Veteran's claims file to the VA examiner who conducted 
the July 2009 VA examination.  If available, this examiner is 
asked to provide an addendum putting forth his opinion 
regarding a possible etiological relationship between the 
Veteran's claimed in-service left shoulder pain and the 
Veteran's current left shoulder disability.  An accompanying 
rationale is requested.  If the examiner is unavailable, the 
Veteran should be provided another examination and the same 
questions should be asked of a different examiner.  

The evidence of record is insufficient for the Board to 
render a decision on the claim for service connection for a 
left shoulder disability.  Additional development of the 
medical evidence and adjudication on these bases is therefore 
indicated.  The questions enumerated above require further 
investigation by a medical professional, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the RO/AMC should return 
the Veteran's claim file to the VA 
examiner who conducted the July 2009 VA 
examination.  If this examiner is 
available, he is asked to provide an 
addendum which includes a medical opinion 
as to whether it is at least as likely as 
noted (50 percent or greater probability) 
that the Veteran's left shoulder 
disability, to include arthritis, began 
during service or is otherwise linked to 
the Veteran's claimed in-service 
symptomatology.  A rationale for the 
opinion offered should be included in the 
report provided.

If the examiner is unavailable, the 
Veteran should be scheduled for an 
additional VA examination to address the 
questions above.  The claims folder should 
be made available to and be reviewed by 
the examiner prior to the examination.  

2.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


